Citation Nr: 0511968	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  01-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee injury with instability, status post-
arthroscopic surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's evaluation of 20 percent for his left knee 
condition.  The veteran expressed his dissatisfaction with 
the rating.  In a January 2002 rating decision, the RO 
decreased the rating for residuals of left knee injury to 10 
percent and also granted service connection for degenerative 
joint disease of the left knee with a 10 percent rating.  In 
November 2004, the RO increased the rating for residuals of 
left knee injury to 20 percent effective January 2002.  The 
veteran requests a higher rating.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in January 2002.  A 
transcript of the hearing is of record.  In October 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in April 
2005.

In the veteran's representative's April 2002 written brief 
presentation, he raised the issues of a separate rating for 
arthroscopic scars of the veteran's left knee and a claim for 
total individual unemployability.  These issues are referred 
to the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Instability of the left knee results in no more than mild 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in August 2000, before the enactment of the VCAA.  

Letters dated in March 2001, December 2001, January 2003 and 
March 2004 provided the veteran the notice required under the 
VCAA and the implementing regulations.  Although the letters 
did not specifically inform the appellant to submit any 
pertinent evidence in his possession, they informed him of 
the evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf. 

Additionally, the May 2001 statement of the case and two 
November 2004 supplemental statements of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The October 2003 Board remand also provided such 
guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran was service connected for residuals of left knee 
injury with a noncompensable evaluation effective November 
1993.  The rating was increased to 10 percent effective 
September 1998.  Effective May 1999, the rating was increased 
to 20 percent.

In August 2000, the veteran submitted a claim for an 
evaluation in excess of 20 percent for residuals of the left 
knee.  With his claim, he submitted VA outpatient medical 
records dated May 2000 to August 2000.  The August 2000 
medical record showed that the veteran complained of pain, 
swelling, popping, and had one episode of his knee giving 
way.  Upon physician examination, range of motion of the knee 
was 0 to about 110 degrees.  He was stable to stress medially 
and laterally.  The diagnosis was postoperative partial 
medial meniscectomy and partial disruption of the left 
anterior cruciate ligament.

In August 2000, the RO continued the veteran's evaluation of 
20 percent for a left knee condition stating the veteran had 
moderate recurrent subluxation or lateral instability.

An October 2000 VA outpatient medical record showed the 
veteran reporting his knee giving way when he was not wearing 
a knee brace, but he had no instability when he was wearing 
the brace.  The VA examiner noted the left knee had a 
moderate effusion and an overall slight valgus alignment.  
The veteran was able to flex the left knee to approximately 
120 degrees.  The knee was stable to varus and valgus stress 
above 0 to 30 degrees.  The examiner noted that the veteran's 
symptoms seemed to be primarily pain and not instability.

During an October 2001 VA outpatient examination, the veteran 
complained of pain, swelling, popping, and giving way in his 
left knee.  He denied locking.  Examination revealed a full 
arc of motion of the left knee without instability, minimal 
effusion, and tenderness in the medial joint line, 
particularly posteromedially.

A November 2001 VA outpatient record revealed that the 
veteran's range of motion of the left knee was approximately 
100 degrees.  The knee lacked full extension by approximately 
five degrees.  His knee was medially and laterally stable.

The veteran again sought treatment later in November 2001 at 
a VA outpatient facility.  He reported having instability in 
his left knee when he was not wearing a knee brace.  
Examination revealed some edema at the left knee mildly but 
with no warmth or erythema.  The diagnosis was chronic left 
knee pain, chronic left knee instability, and a history of 
numerous left knee arthroscopies.

During a December 2001 VA outpatient examination, it was 
found that the veteran's left knee had an arc of flexion of 
zero to 100 degrees.  The knee was medially and laterally 
stable.  There was tenderness over the medial joint line only 
slightly to palpation.

In a January 2002 rating decision, the RO awarded the veteran 
service connection for degenerative joint disease of the left 
knee with a 10 percent rating.  The RO also decreased the 
veteran's rating for residuals of a left knee injury from 20 
percent to 10 percent, effective January 2002.

During a January 2002 travel board hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
without the knee brace and the support of a cane, his knee 
would be unstable and he would probably fall; however, he had 
not tried to walk without such support.  The veteran also 
felt that his knee had become less stable after his two 
operations.

A July 2002 VA outpatient medical record revealed the veteran 
reporting edema in his left knee.  He also stated he had a 
sense of the knee giving out, popping with instability, even 
while using his knee brace.  The examination revealed an arc 
of flexion of the left knee of approximately five to 100 
degrees.  The knee was medially and laterally stable.  There 
was marked tenderness over the medial joint line to 
palpation.

A follow-up examination in August 2002 revealed the veteran's 
knee having persistent tenderness over the medial joint line.  
He reported that the brace did not provide much relief from 
the pain.

In March 2003, the veteran underwent a VA examination.  The 
examiner noted that the veteran's case file was not available 
for review.  The veteran reported having difficulty with pain 
in his left knee; instability; weakness; stiffness, 
especially upon rising in the morning; swelling; fatigability 
of the muscle; and lack of endurance, as demonstrated by 
difficulties with standing.  He reported having multiple 
episodes of instability, for which he used a titanium brace.  
He also had problems ascending and descending stairs.  Upon 
examination, the VA examiner noted the veteran was markedly 
tender over the medial joint line of the left knee.  There 
was marked tenderness to patella grind.  He flinched with any 
sort of movement of the left knee.  Range of motion of the 
left knee was from 10 degrees to 120 degrees with flexion.  
Medial and collateral ligaments seemed intact, but the test 
was difficult to perform because of the veteran's pain.  With 
repetitive flexion and extension of the left knee, the 
veteran had the same range of motion, but had increased pain 
over the medial joint line.  The diagnosis was meniscal 
degeneration and anterior cruciate ligament (ACL) sprain.

In April 2004, the veteran underwent another VA examination.  
The VA examiner noted that he reviewed the veteran's case 
file.  The veteran complained of left knee pain, weakness, 
stiffness, swelling, and some instability.  He denied 
locking.  He also reported his left knee would flare up 
approximately four times a week, meaning he would have more 
pain and dysfunction.  This would last half a day to a day.  
The veteran reported not missing any days of work in the last 
year.  The examiner noted that palpation of the left knee 
elicited no abnormality of temperature.  There was crepitus 
swelling and joint line pain.  The range of motion of the 
left knee, active and passive, showed zero degrees extension 
and flexion to 95 degrees, with pain from 90 to 95 degrees.  
After repetitively flexing and extending the veteran's left 
knee, the range of motion and pain remained the same.  Valgus 
stress tests at zero and 30 degrees showed mild instability 
of the medial collateral ligament.  The lateral collateral 
and the anterior and posterior cruciate ligaments were stable 
and normal.  The diagnosis was residuals of arthroscopic 
surgery, meniscal degeneration, and mild instability of the 
medial collateral ligament.

In November 2004, the RO, by rating decision, increased the 
veteran's rating for residuals of a left knee injury with 
instability, status post-arthroscopic surgery, to 20 percent 
effective October 1, 2002.  The RO stated the veteran had 
mild instability of the medial collateral ligament as well as 
flare ups with additional pain, stiffness, swelling and 
weakness occurring several times a week, which warranted an 
increased rating.

In a November 2004 rating decision, the RO changed the 
effective date of the 20 percent increase to January 1, 2002.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

A 20 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for moderate impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  The 
words "slight," "moderate," and "severe" are not defined in 
the VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are equitable.  38 C.F.R. § 4.6 
(2004).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

As such, the Board notes that the veteran is also rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2004) for arthritis due to trauma, which is rated 
based on limitation of motion.  However, the veteran did not 
appeal this rating decision and this rating is not before the 
Board.  Therefore, the Board will not address the veteran's 
limitation of motion in this decision.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

The veteran is currently rated as 20 percent disabling for 
residuals of a left knee injury with instability, status 
post-arthroscopic surgery.  The Board finds that this rating 
given by the RO is proper and a rating in excess of 20 
percent is not warranted.  In this regard, the Board notes 
that the medical evidence of record dated from the date of 
the claim to April 2004 reveal the veteran complaining of 
pain in his left knee, weakness, stiffness, swelling, 
fatigability and lack of endurance, and instability.  The 
November 2001 VA outpatient examiner diagnosed the veteran 
with chronic left knee instability and the April 2004 VA 
examiner found the veteran to have mild instability in his 
left knee.  Further, the veteran requires the use of a knee 
brace for support of the knee.  Without the knee brace, the 
veteran asserts that he would fall down.  Finally, upon 
repetitive flexion and extension of the knee, the March 2003 
VA examiner found the veteran to have increased pain over the 
medial joint line.  Given the veteran's symptoms as outlined 
in the medical evidence of record, the Board concludes the 
veteran's symptoms of instability of the knee are moderate, 
which would yield a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (2004).

A 30 percent rating is not warranted because this rating 
requires recurrent subluxation or lateral instability that is 
severe.  The April 2004 VA examiner opined that the veteran 
had mild instability of the left knee.  In addition, the 
lateral collateral and the anterior and posterior cruciate 
ligaments were stable.  Further, throughout the veteran's 
medical records submitted since the date of the claim, with 
the exception of the November 2001 examiner who found the 
veteran to have chronic left knee instability, the other 
medical opinions found the veteran to have no instability of 
the left knee.  Therefore, the veteran's instability of the 
left knee is not considered to be severe and does not meet 
the criteria for a 30 percent rating under 38 C.F.R. § 4.71a, 
DC 5257 (2004).

In conclusion, the Board finds that the RO rating of 20 
percent for the veteran's residuals of left knee injury, 
status post-arthroscopic surgery is proper.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee injury with instability, status post-
arthroscopic surgery is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


